Citation Nr: 1630003	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1964 to May 1967, including service in Vietnam from May 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
  
The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record.  Specifically, the Veteran attempted to raise this claim in his January 2015 substantive appeal form.   However, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

2.  The Veteran has been shown to have right upper extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.

3.  The Veteran has been shown to have right lower extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.

4.  The Veteran has been shown to have left upper extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.

5.  The Veteran has been shown to have left lower extremity peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein.


CONCLUSIONS OF LAW

1.  Right upper extremity peripheral neuropathy was incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Right lower extremity peripheral neuropathy was incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Left upper extremity peripheral neuropathy was incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  Left lower extremity peripheral neuropathy was not incurred in active service, to include exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to grant service connection for the Veteran's peripheral neuropathy claims herein constitutes a complete grant of the benefits sought on appeal.  As such, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases where the veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e).
 
As noted above, in the case of veterans who have been exposed to herbicide agent during active service, 38 C.F.R. § 3.309(e) provided for presumptive service connection for certain listed diseases, including acute and subacute peripheral neuropathy.  Note 2 explained that "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of the event."  In September 2013, the provisions of 38 C.F.R. § 3.309(e) were amended based on a September 2010 report of the National Academy of Sciences which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  Accordingly, the terms "acute and subacute" were replaced by "early onset" and the Note which required that neuropathy be transient was removed.  Peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure to qualify for the presumption of service connection.

In this case, the Veteran's service treatment records (STRs) show that his extremities were normal at his January 1963 enlistment examination and his May 1967 separation examination.  The STRs show that the Veteran was not treated for or diagnosed with peripheral neuropathy during service.  The Veteran was treated for a cut on the foot in July 1965.  He was also treated for a foot disorder in May 1963, the nature of which is illegible.

During the course of his appeal, the Veteran submitted two statements from his private doctor, Dr. R.B. in support of his claim.  In a July 2012 statement, Dr. R.B. stated that he had been treating the Veteran for several conditions, to include peripheral neuropathy, since 2003.  He noted that the Veteran had no family history of neuropathy and despite several tests, no identifiable source for the condition could be found.  He then opined that the Veteran's condition was more likely than not related to the chemical exposure he received while in service in Vietnam.

In an October 2013 statement, Dr. R.B. noted that among the first visits to his office, the Veteran had reported an ongoing problem of numbness and tingling in the bilateral upper and lower extremities since Vietnam.  He again stated that despite multiple tests, an identifiable cause for the peripheral neuropathy had not been found.  He then opined that it was at least as likely as not that the peripheral neuropathy was caused by the Veteran's exposure to Agent Orange.

The Veteran also provided a lay statement in support of his claim wherein he noted that during a doctor's appointment while in Vietnam, he had reported experiencing a tingling sensation in his 2 big toes.  He reported that he was asked about a possible family history of diabetes, which was negative, and was told his blood sugar levels were normal.  He told the doctor that his boots were constantly getting wet, so he would dry them in the sun.  He reported that the doctor then informed him that such action may cause the boots to shrink and could be cutting off his blood flow.  As such, the doctor recommended that the Veteran obtain new boots.  The Veteran stated that, despite his new boots, the numbness worsened.  He further reported that the condition progressed into bilateral numbness of all the toes, but he stated that he was returning to the U.S. around that time period and, as such, he was so glad to be going home, that he was not focused on medical attention for his feet.

The Board finds Dr. R.B.'s medical opinions to be highly probative in this case.  There is also no medical evidence of record refuting his opinions.  Additionally, the Board finds that the Veteran's testimony regarding his in service symptoms is competent and credible.  Such testimony is supported by Dr. R.B.'s recollection of the Veteran's report of symptoms since his Vietnam service at one of his earliest appointments with the doctor in 2003; years before his service connection claim was filed.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for peripheral neuropathy of the right and left, upper and lower extremities is warranted. 




ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.  

Service connection for peripheral neuropathy of the left lower extremity is granted.

Service connection for peripheral neuropathy of the right upper extremity is granted.  

Service connection for peripheral neuropathy of the left upper extremity is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


